TDCJ Offender Details                                                                                Page 1 of2


    Tt;~AS OE.PARTMI;.NT: 017 CRIMlNAJ;. JUSTICE                [iii iio[!!II#J,J..t@   1iJ   New Offender Search




 Offender Information Details
   Return to Search list



 SID Number:                                 07415408
 TDCJ Number:                                01289716
 Name:                                       PELLOAT,JAMES ALLEN

 Race:                                       w
 Gender:                                     M
 DOB:                                        1947-04-20
 Maximum Sentence Date:                      2044-11-07          CUMULATIVE OFFENSES

 Current Facility:                           TERRELL

 Projected Release Date:                     NOT AVAILABLE

 Parole Eligibility Date:                    2014-11-07
 Offender Visitation Eligible:               YES

 Information provided is updated once daily during weekdays and multiple times per day
 on visitation days. Because this information is subject to change, family members and
 friends are encouraged to call the unit prior to traveling for a visit.



 SPECIAL INFORMATION FOR SCHEDULED RELEASE:

 Scheduled Release Date:                   Offender is not scheduled for release at this time.

 Scheduled Release Type:                  Will be determined when release date is scheduled.

 Scheduled Release Location:              Will be determined when release date is scheduled.



    Parole Review Information

 Offense History:
   Offense                               Sentence       C      t  Case           Sentence (YY-
                           Offense         Date             oun Y No.              MM-DD)
    Date
               I                     I              I           I            I

http://offender.tdcj.texas.gov/OffenderSearch/offenderDetail.action?sid=07415408                       7116/2015